Title: From Thomas Jefferson to Philip Mazzei, 16 February 1787
From: Jefferson, Thomas
To: Mazzei, Philip



Feb. 16. 1787.



Anacreon.
Antoninus.


Sophocles.
Xenophon’s Cyropaedia.


Aeschylus.
——’s Hellenics.


Euripides.
——’s Anabasis.


Aristophanes.
Herodotus.


Seneca’s tragedies.
Thucydides.


Terence.
Quintus Curtius.


Plautus.
Justin.


Lucian.
Diodorus Siculus.


Horace.
Dyonisius Halicarnassus.


Epictetus.
Polybius.


Xenophon’s memorabilia.
Sallust.


Plato.
Caesar.


Aeschines’ Socratic dialogues.
Suetonius.


Cicero’s Philosophical works.
Plutarch’s lives.


Seneca’s philosophical works.
Cornelius Nepos.


Will Mr. Mazzei be so good as to write to some friend in Italy to inform him whose translations into Italian of the above authors, are the best: and also to denote by the addition of the figures 1. 2. 3. &c. which are of the 1st. degree of merit, which are only 2d. rates, 3d. ra[tes] and which are the best of the small editions of them, for his very humble servt.,

Th: Jefferson

